21 A.3d 676 (2011)
Joseph IBRAHIM and Elissar Ibrahim, h/w, Respondents
v.
LIBERTY PROPERTY, LP and Liberty Property Trust and Overhead Door Corporation c/o CT Corporation Systems Potocnie Enterprises, Inc., d/b/a Overhead Door Company of Allentown and Overhead Door Company of Allentown, Petitioners.
No. 84 EAL 2011,
Supreme Court of Pennsylvania.
June 1, 2011.

ORDER
PER CURIAM.
AND NOW, this 1st day of June, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all other issues. The issue as stated by Petitioner is:
Whether the Superior Court's decision departed from the accepted judicial practices because it failed to apply the abuse of discretion standard required in reviewing transfer of venue cases, and *677 substituted its own judgment for that of the trial judge, thus this Court's intervention is needed to correct the error as well as reassert and enforce the deference to be afforded to the trial court's ruling under Pa.R.C.P. 1006(d)(1)?